Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (10/25/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 10 that includes 
Claim 1:
…
“
A method for filtering glints, comprising: acquiring a first image and a reference image matched with the first image, wherein first- type glints are displayed in the first image; determining second-type glints in the first image according to the reference image, wherein the second-type glints are glints obtained by estimating glints in the first image on the basis of the reference image; determining a matching result of the first-type glints and the second-type glints according to first positions of the first-type glints and second positions of the second-type glints; and filtering the first-type glints according to the matching result.
“
Claim 10:
…
“
An apparatus for filtering glints, comprising: a hardware processor coupled with a memory and configured to execute program components stored on the memory, wherein the program components comprise: an acquisition component, configured to acquire a first image and a reference image matched with the first image, wherein first-type glints are displayed in the first image; a first determination component, configured to determine second-type glints in the first image according to the reference image, wherein the second-type glints are glints obtained by estimating glints in the first image on the basis of the reference image; a second determination component, configured to determine a matching result of the first- type glints and the second-type glints according to first positions of the first-type glints and second positions of the second-type glints; and a filtering component, configured to filter the first-type glints according to the matching result.
“
Regarding dependent claims 2-9, 11-14 & 16-19 these claims are allowed because of their dependence on independent claims 1 & 10 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661